Case 21-10103            Doc 36         Filed 07/26/21            Entered 07/26/21 15:29:23                    Page 1 of 1




 B 2100A (Form 2100A) (12/15)

                              UNITED STATES BANKRUTPCY COURT
                                MIDDLE DISTRICT OF LOUISIANA

  In re       JOSEPH MARTINEZ                                                         Case No. 21-10103

                 TRANSFER OF CLAIM OTHER THAN FOR SECURITY
 A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a).
 Transferee hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the
 transfer, other than for security, of the claim referenced in this evidence and notice.

     U.S. Bank Trust National Association,                                      U.S. Bank Trust National
     as Trustee of the LB-Cabana Series IV                                      Association, as Trustee of LB-
     Trust                                                                      Igloo Series IV Trust
                     Name of Transferee                                                  Name of Transferor

     Name and Address where notices to                                          Court Claim # (if known): 4
     transferee should be sent:                                                 Amount of Claim: $134,399.95
                                                                                Date Claim Filed: 05/17/2021
     Rushmore Loan Management Services
     P.O. Box 55004                                                             Phone: 1-888-504-6700
     Irvine, CA 92619-2708                                                      Last Four Digits of Acct.#: 2100

     Phone: 888-504-6700
     Last Four Digits of Acct.#: 2100

     Name and Address where transferee
     payments should be sent (if different from
     above):

     Rushmore Loan Management Services
     P.O. Box 52708
     Irvine, CA 92619-2708
     Phone: 888-504-6700
     Last Four Digits of Acct.#: 2100


 I declare under penalty of perjury that the information provided in this notice is true and correct
 to the best of my knowledge and belief.

  By:      /s/ Ashley L Cutler                                         Date:     07/26/2021
           Transferee/Transferee’s Agent


 Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 &
 3571.
